This office action is in response to the amendments filed on 08/27/2021. Claims 24-44 are currently pending in the application. 
Allowable Subject Matter
Claims 24-44 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 24, 31 and 38 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 24, 31, 38: “…generating a write request chain including a plurality of write requests directed to storage locations in the storage; indicating in a commit field for the write request chain to perform one of first processing to require completing writing a current write request of the write requests in the write request chain to a storage location in the storage before transferring data for a next write request, of the write requests in the write request chain, following the current write request and second processing to transfer data for the next write ..…”;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Baptist teaches a method of generating write requests, wherein a write request includes a payload and a protocol header. The payload includes one or more slice payload sections and a transaction number field. The protocol header includes an operation code field that indicates a write operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114